Citation Nr: 1539554	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  10-35 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse 



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in March 2015.  A transcript of the hearing testimony is of record.  

In June 2015, the Board remanded the instant claim for further development.  

The issue of entitlement to TDIU being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if additional action is required on his part.  


FINDING OF FACT

The Veteran's current bilateral hearing loss is related to active duty service.  



CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1154(a), 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.   

Service Connection 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.   

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran asserts that service connection for bilateral hearing loss is warranted due to service incurrence.  He stated that during his service, he was a radio operator for the infantry.  He also maintains that he was exposed to weaponry fire and that he did not have hearing protection during field operations or while on ship.  

Service treatment records show the Veteran had normal hearing for VA purposes on entrance examination.  He was released from service on disability in June 1991 for a condition unrelated to purported hearing loss.  There was no separation examination associated with his medical records.   The evidence of record shows that the Veteran had a military occupational specialty as a field radio operator.  His DD Form 214 also indicates that he received a rifle sharpshooter badge.   

Associated with the claims folder is a September 1996 PPG Industries Medical History Form.  This form indicates that the Veteran stated "no" when asked if he had hearing difficulties.  However, the form also revealed he had high frequency mild hearing loss.  

The Veteran underwent a VA audiological consultation in November 2005.  An audiogram was performed.  The audiogram showed hearing loss for VA purposes.  The audiological evaluation revealed mild to moderate sensorineural hearing impairment.  The examiner opined that the audiogram was consistent with military noise exposure of firing weapons.  

VA outpatient treatment record of June 2010 indicated findings shown during the 2005 VA audiology examination.  No other history of noise exposure was noted.  

The Veteran had a VA audiology consultation in April 2014.  Audiometric results showed mild to moderate sensorineural hearing loss, bilaterally.  The diagnosis was high frequency sensorineural hearing loss.  The results were discussed with the Veteran and he was told his hearing was adequate for most listening needs and for his own participation in his medical care.  He was also told to use ear protection in all hazardous noise conditions.  He was also told to have an audiological reevaluation in 4-5 years.  

The Veteran testified at a March 2015 Travel Board hearing before the undersigned VLJ.  He stated that he was a field radio operator attached to the infantry in service and that he was exposed to noise constantly.  

The Veteran underwent a VA audiology examination in July 2015.  His audiogram showed hearing loss for VA purposes.  The examiner provided an opinion which stated that the Veteran's enlistment hearing examination showed a preexisting mild hearing loss at 6000 Hz in the right ear and a preexisting mild loss at 4000 hz in the left ear.  No separation hearing examination was available for review.  Hence, according to the examiner, it would be difficult to determine aggravation of the preexisting hearing for comparison.  The Veteran reported significant noise exposure (i.e. construction work or target shooting).  It is likely/possible that aging, occupational and recreational noise exposure, and general health have contributed to his hearing loss and it would be speculative to allocate a degree of his current hearing loss to his military vs. his nonmilitary etiologies mentioned.  

Based on the foregoing, the Boards finds sufficient evidence of hearing loss for VA purposes.  Such was clearly established on examination of November 2005.  There is also evidence of noise exposure in service.  The appellant's DD 214, statements on behalf of his claim, and his Travel Board hearing testimony all support this finding.  38 U.S.C.A. § 1154(a) (West 2014).  

It is true that hearing loss was not demonstrated by medical evidence in service.  Although the July 2015 VA examiner states that the Veteran had high frequency hearing loss on entrance into service, his hearing loss did not meet the criteria for hearing loss for VA purposes at that time.  Further, he was found sound for entry into the Marines.  The fact remains that he did have significant noise exposure in service, which amounts to an in-service injury/event.  Shedden elements (1) and (2) are thereby met.  

As for crucial element (3) of the Shedden analysis, a medical nexus, there are conflicting opinions.  Neither are strong opinions.  The positive evidence (the November 2005 VA opinion) indicated, in pertinent part, that as a result of the Veteran's audiogram showing hearing loss for VA purposes, that the hearing loss was consistent with military noise exposure of firing weapons.  Conversely, the July 2015 VA audiology examiner  stated that because the Veteran had preexisting hearing loss prior to service (although not meeting the criteria for VA purposes), and there was no separation examination for review, it would be difficult to determine if aggravation of the preexisting hearing loss or acoustic trauma occurred without a valid measure of hearing for comparison.  She also stated that the Veteran reported significant civilian noise exposure, citing construction work or target shooting.  The Veteran has indicated throughout the record that his noise exposure after service had not been significant, indicating that his construction work entailed remodeling and there is no evidence of record that he had any recreational target shooting.  In fact, he expressly denied in the April 2014 examination report, recreational noise exposure.  Further, the examiner stated that it is likely/possible that aging, occupational, and recreational exposure, along with general health have contributed to his hearing loss.  Therefore, it would be speculative to allocate a degree of hearing loss to each of these etiologies.  The opinion indicating "likely/possible" a contributing factor is at best speculative.  The Court has held that medical opinions expressed in speculative language do not provide the degree of certainty required for medical nexus evidence.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993)).  Therefore, the July 2015 VA audiologist's statement, has little, if any, probative value.  

Moreover, the Veteran is clearly competent to state that he experienced hearing loss in service, and that he continues to experience the residuals thereof.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  It is also crucial to note that the United States Court of Appeals for Veterans Claims has long-held that although a hearing loss disability is not established at separation from service, it may be established later "by submitting evidence that the current disability is causally related to service."  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

Given the foregoing, the November 2005 VA opinion indicating that the Veteran's hearing loss was consistent with military noise exposure of firing weapons, is given more probative value than the July 2015 VA speculative audiologist's opinion.  

Thus, despite the lack of medical evidence of hearing loss at separation from service, based on the Veteran's present hearing loss, his exposure to noise in service, and his testimony as to the occurrence of his hearing loss, and resolving reasonable doubt in his favor, the Board finds that a grant of bilateral hearing loss is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.  


REMAND

Pursuant to this decision, service connection for bilateral hearing loss has been granted.  The Veteran claims that he is unable to secure or maintain gainful employment due to his service-connected disabilities.  He needs to be rated for his service-connected bilateral hearing loss and determined if, in addition to his bilateral hearing loss and his other service-connected disabilities,  he meets the schedular criteria for TDIU.  More importantly, it must be established whether his service-connected disabilities, in whole or in part, prevent him from securing or maintaining substantially gainful employment.  Age may not be considered as a factor in evaluating service-connected disability, or TDIU. See 38 C.F.R. § 4.19  (2015).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence pertaining to any service-connected disability, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the AOJ.  
 
2.  Thereafter, and following any additional development deemed warranted, to include a VA examination if necessary, adjudicate the issue of entitlement to a TDIU.  If a VA examination is necessary, the examiner should comment on the functional impairment caused solely by the service-connected disabilities, relative to the Veteran's ability to obtain and maintain substantially gainful employment.  The examiner's discussion of the functional effects of the Veteran's service-connected disabilities may include obstacles and challenges the Veteran might face, and his capability for performing sedentary employment in light of his past employment experience.  The examiner should note that the Veteran's age or impairment caused by nonservice-connected disabilities cannot be considered nor should they be mentioned.  The AOJ must also consider whether the Veteran's claim for a TDIU warrants referral to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service, pursuant to 38 C.F.R. § 4.16(b) , for assignment of an extraschedular rating.  
 
3.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


